Citation Nr: 0202006	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  92-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

Entitlement to service connection for residuals of injuries 
to the low back, including a scar and traumatic arthritis of 
the lumbosacral spine.

(The issues of entitlement to service connection for 
residuals of a neck injury, residuals of left knee injuries, 
residuals of ankle injuries, residuals of a right great toe 
injury, right shoulder disability, residuals of a head 
concussion, skin disorder, hypertension, and a post-traumatic 
stress disorder (PTSD), will be the subject of a later 
decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to December 
1971.  Subsequently, he had multiple periods of training with 
several reserve components.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
service connection for a low back disability.  The veteran 
testified at hearings at the RO in January 1992 and September 
1994.  Previously, this case was before the Board in July 
1994, October 1995, and September 1997.  Each decision by the 
Board included a remand for additional development.  (The 
September 1997 decision included a denial of other issues 
developed for appellate review.)

The decision below addresses the veteran's claim of service 
connection for low back disability.  The Board is undertaking 
additional development on the issues of entitlement to 
service connection for residuals of a neck injury, residuals 
of left knee injuries, residuals of bilateral ankle injuries, 
residuals of a right great toe injury, right shoulder 
disability, residuals of a head concussion, skin disorder, 
hypertension, and PTSD pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.



FINDING OF FACT

The veteran has arthritis of the lumbosacral spine and a scar 
on the low back that likely resulted from injury during his 
military service.


CONCLUSION OF LAW

The veteran has arthritis of the lumbosacral spine and a scar 
on the low back that are the result of injury incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  This also means that 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.6, 3.303 (2001).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  


The veteran claims that his low back disability is the result 
of an injury sustained during military service in 1965.  
Specifically, he claims that, during a parachute jump, he 
injured his back, and has continued to suffer from residuals 
of such injury.  Alternatively, he claims that low back 
disability is the result of one of his several back injuries 
incurred during parachute jumps while on ACDUTRA.  

The veteran's service medical records show that, on March 18, 
1965, the veteran was seen for back pain.  Bilateral rhomboid 
area pain, probably secondary to lifting was also noted.  

A May 21, 1973, medical record from a clinic at Ft. Bragg, 
North Carolina, shows that the veteran had mid-line lumbar 
pain since a jump the previous day.  The impression was 
muscular low back pain.  

In a January 8, 1985, physical profile, the physical defects 
noted were a lower back injury and lumbosacral pain.  It was 
also noted that the veteran had injured his back, during a 
parachute jump on March 18, 1965, and that such injury had 
persisted off and on since that time.

A November 28, 1986, sick slip reflects that the veteran had 
a back injury from a parachute jump.  Back pain was 
diagnosed.  A clinical record from the ambulatory care 
clinic, Moncrief Army Hospital, that same date, indicates 
that the veteran was seen for a back injury and chronic back 
problem.  A history of back surgery was noted.  The 
assessment was chronic back pain.

A February 22, 1988, emergency medical record indicates that 
the veteran was seen for pain over the lower ribs and back.  
He stated that heavy furniture fell over his back two days 
earlier.  

VA outpatient treatment records show that the veteran has 
been treated regularly for complaints related to chronic back 
pain.  In November 1986, it was noted that the veteran had 
recurrent low back pain and acute pain for the previous two 
weeks after 

lifting duffel bags.  The impressions were mechanical low 
back pain and acute lumbosacral strain.  In October 1994, the 
veteran fell off a porch when his cane broke and he injured 
his back and ribs.

When examined by VA in December 1990, the veteran reported 
suffering several injuries involving the back during service.  
Examination revealed a 5-inch well-healed scar over the lower 
thoracic area of the back.  The veteran stated that he had 
sustained an injury when he parachuted during service.  When 
examined by VA in January 1991, the veteran reported that he 
had been a paratrooper during service.  At a VA muscles 
examination in April 1992, the examiner noted a 1-1/2 inch scar 
just to the left of the 5th lumbar spine.  At a VA general 
examination in April 1992, the examiner described a 4-inch 
scar in the lumbosacral region of the veteran's back 
secondary to injury sustained in a parachute jump.  

Correspondence from William M. Shapiro, M.D., indicates that 
the veteran was seen in April 1992, in part, for complaints 
of back pain.  Dr. Shapiro's impression was that the veteran 
probably suffered from osteoarthritis of the lumbosacral and 
cervical spine, and some sort of rheumatologic disorder.  Dr. 
Shapiro suspected that all of the veteran's discomfort was 
due to a degenerative process, which was the result of wear 
and tear.  Dr. Shapiro stated that he could imagine that the 
veteran's activity while in the military might be 
responsible. 

A May 1993 Social Security Administration determination 
letter indicates that the veteran had been disabled since 
June 1992.  A primary diagnosis was degenerative joint 
disease (post-traumatic) affecting, among other things, the 
back.  

Physical therapy evaluation reports, dated in November 1994 
and January 1995, from Shelly Kueny, R.P.T., indicate that 
the veteran gave a history of being a paratrooper in service 
and reported many incidents of injury to the lower extremity 
and spine.  The veteran also reported being in hand-to-hand 
combat, and suffering multiple injuries.  The diagnoses were 
low back pain, multiple joint pain, and 

multiple extremity weaknesses.  The therapist noted that the 
onset of chronic debilitating injuries was from military 
service.

Private treatment records from Phillip S. Olsen, M.D., dated 
from February 1993 to May 1998, include a letter, dated in 
January 1995, indicating that the veteran was considered 
disabled secondary to military disabilities.  The veteran was 
then being treated for degenerative joint disease and the 
effects of multiple old injuries sustained both in military 
service and otherwise.  

Private treatment records from Todd H. Eck, D.C., one of the 
veteran's treating chiropractors, include a letter, received 
in June 1998, which shows that the veteran had received 
treatment since 1992 for injuries received during service.  
Dr. Eck indicated that the veteran's treatment included 
spinal manipulation for moderate osteoarthritis.  

When examined by VA in September 1998, the veteran gave a 
history of sustaining a concussion in 1969 while he was 
performing a parachute jump.  He reported having experienced 
another accident in 1979, where he also hurt himself in a 
jump.  The examiner concluded that the veteran was involved 
for many years in the service in combat activity, and that he 
presented with gout, PTSD, mild degenerative arthritis of the 
cervical spine and lumbosacral spine, with multiple 
complaints that were hard to correlate with the physical 
findings.  The examiner opined that degenerative arthritis of 
the lumbosacral spine could be related to the veteran's 
multiple jobs that he had performed in the past.  

Based on a review of the record, the Board concludes that a 
grant of service connection is warranted for lumbosacral 
spine arthritis and a scar in the low back area.  Simply put, 
the Board finds that, although the March 1965 service medical 
record did not specifically mention a parachute injury, it 
did reflect a complaint of back pain.  A subsequently 
prepared record referred to the March 1965 injury as a 
parachuting one, and there is no medical opinion indicating 
that low back arthritis or low back scar was not related to 
such injury in service.  Several private opinions 

strongly suggest that the veteran's back pain and 
degenerative arthritis of the lumbosacral spine are likely 
due to injuries sustained during service, and while these 
opinions are not clear as to which specific in-service 
injury, they tend to support the veteran's claim.  Clearly, 
they do not indicate that low back disability is not due to 
the 1965 injury.  Moreover, the Board notes that a 
contradictory medical opinion has not been presented.  

In summary, despite evidence suggesting that the veteran had 
post-service injuries that may have affected his low back, 
the evidence equally suggests that his arthritis of the 
lumbosacral spine and the scar on the low back are due to in-
service injury, particularly in light of the veteran's 
military duties.  The Board finds that the evidence regarding 
a nexus to military service is consequently in relative 
equipoise.  Consequently, with resolution of doubt in the 
veteran's favor, it may be concluded that the veteran's 
lumbosacral arthritis and scar on the low back are 
attributable to active military service.  38 U.S.C.A. § 5107 
(West Supp. 2001).  Service connection for such is warranted.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), which became effective during the pendency 
of this appeal.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  
Given that the Board's decision amounts to a grant of the 
benefit sought by the veteran on appeal, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran).


ORDER

Service connection for arthritis of the lumbosacral spine and 
scar on the low back is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

